J-S40001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.R.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.E.J., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2879 EDA 2016

                    Appeal from the Decree August 18, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000633-2016,
               CP-51-DP-0002348-2014, FID: 51-FN-002147-2014


BEFORE:      OTT, DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED JULY 06, 2017

        Appellant, D.E.J. (“Mother”), files this appeal from the decree entered

August 18, 2016, in the Philadelphia County Court of Common Pleas,

granting the petition of the Department of Human Services (“DHS”) and

involuntarily terminating her parental rights to her minor, dependent son,

K.R.B. (“Child”), born in December 2012, pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).1 Mother further appeals the

order entered August 18, 2016, changing Child’s permanency goal to

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
   By separate decree on the same date, the trial court involuntarily
terminated the parental rights of A.B. (“Father”) and Unknown Father with
respect to Child. An appeal has not been filed by Father or any previously
unknown father, nor are they parties to the instant appeal.
J-S40001-17



adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.2 After review,

we affirm the trial court’s decree and order.

       The trial court summarized the relevant procedural and factual history

as follows:

       On September 8, 2014, [] Mother was admitted to Mercy
       Philadelphia Hospital for mental health treatment.            The
       Department of Human Services (DHS) learned Mother was
       hospitalized due to her failure to take her medication. Mother
       had not taken medication since her discharge from Friends
       Hospital which took place at the end of August 2014. Mother
       was reportedly in her apartment for four days, yelling, talking
       and cursing at herself, hitting the walls. Mother was found to be
       in very poor hygiene. There were concerns for [Child]’s safety
       and specifically how Mother was physically handling him. DHS
       learned that Mother was irritable, argumentative, disorganized,
       malodorous and unstable. Mother had previously been admitted
       to Mercy Hospital for mental health treatment from October 20,
       2013 to December 20, 2013. Mother was readmitted to Mercy
       Hospital for mental health treatment from March 2, 2014 to
       March 5, 2014, July 2, 2014 to August 5, 2014 and from August
       20, 2014 to August 21, 2014. These periods of hospitalization
       occurred because of episodes that ensued from Mother not
       taking her medications.       Mother was supposed to attend a
____________________________________________


2
  While Mother appealed the goal change, Mother did not preserve this claim
for appeal as she failed to (1) raise the issue in her concise statement of
errors complained of on appeal, (2) include the issue in her statement of
questions involved in her brief, or (3) present argument thereto in her brief.
Thus, we find Mother has waived any claim regarding the goal change. See
Krebs v. United Refining Co. of Pennsylvania, 893 A.2d 776, 797
(Pa.Super. 2006) (stating that a failure to preserve issues by raising them
both in the concise statement of errors complained of on appeal and
statement of questions involved portion of the brief on appeal results in a
waiver of those issues); In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011)
(citation omitted) (“[W]here an appellate brief fails to provide any discussion
of a claim with citation to relevant authority or fails to develop the issue in
any other meaningful fashion capable of review, that claim is waived”).



                                           -2-
J-S40001-17


     psychiatric outpatient clinic at Mercy Hospital. Mother did not
     attend nor would she take her medication. Mother admitted to
     smoking marijuana on a daily basis, and declined to give a urine
     sample.

     On September 17, 2014, DHS received a General Protective
     Services (GPS) report which alleged that Mother had mental
     health issues and was unable to provide appropriate supervision
     for [Child], who was 21 months old. [Child] was residing with
     his maternal grandmother due to Mother’s mental illness.
     [Child] was removed from Mother’s care by Philadelphia Police
     because she had a psychotic episode which placed [Child] at
     risk. The report alleged that Mother was admitted to Mercy
     Philadelphia Hospital for mental health treatment. Maternal
     [G]randmother sought custody of [Child] due to concern Mother
     had threatened to physically harm Maternal [G]randmother when
     she was discharged. The report stated concerns Mother would
     not take her medication and would fall back into a psychotic
     state. Mother refused to allow the hospital to provide her with
     monthly injections, which would ensure that the medication was
     in her system. The report further alleged that Mother would be
     moving from her apartment during the weekend of the report. It
     was reported that it was unknown where Mother was moving.
     Mother was diagnosed with manic depression and/or bipolar
     disorder and a history of not taking her medication. The report
     was substantiated.

     On September 18, 2014, DHS visited Maternal [G]randmother’s
     home to see [Child]. DHS completed an assessment of the
     home of Maternal [G]randmother. DHS determined the home
     was safe for [Child] with operable utilities, appropriate sleeping
     arrangements and ample food for [Child]. DHS learned that
     [Child] had been residing with Maternal [G]randmother while
     [M]other was in the hospital.

     On September 18, 2014, DHS learned that Mother would be
     discharged from the hospital on the same day and that there
     was a safety concerns for [Child].

     On October 1, 2014, Maternal [G]randmother contacted DHS via
     telephone to report Mother was at her home behaving
     erratically. Maternal [G]randmother requested DHS speak with
     Mother about placing temporary custody with Maternal
     [G]randmother instead of placement with DHS.        Maternal
     [G]randmother telephoned the Philadelphia Police to report


                                   -3-
J-S40001-17


     Mother’s erratic behavior. DHS spoke with the Philadelphia
     Police who confirmed Mother’s erratic behavior. DHS went to
     Maternal [G]randmother’s home to speak with Mother. There
     were six or seven police officers at the home when DHS arrived.
     DHS explained to Mother that [Child]’s safety was their main
     concern. DHS wanted Mother to allow Maternal [G]randmother
     to care for [Child]. The alternative plan required DHS to take
     custody of [Child].       Mother agreed to allow Maternal
     [G]randmother to care for [Child] and all parties signed a Safety
     Plan.

     Mother was diagnosed with manic depression, bipolar disorder,
     and paranoid schizophrenia.     Mother refused to take her
     medication, and was uncooperative with services.

     Mother had a history of substance use and was not receiving
     treatment. [Child]’s [f]ather was incarcerated.

     At the Adjudicatory Hearing held on October 27, 2014 for
     [Child], the [c]ourt adjudicated [Child] dependent and
     committed him to DHS. Mother was referred to Behavioral
     Health System (BHS) for consultation, evaluation and
     monitoring. Mother was ordered to sign consents for her mental
     health evaluation.

     On January 26, 2015, the [c]ourt ordered Mother to continue
     therapy through the Community Organization for Mental Health
     and Retardation (COMHAR), to comply with medication
     management and to continue parenting classes. The [c]ourt
     ordered the Community Umbrella Organization (CUA) to refer
     Mother to the Achieving [R]eunification Center (ARC) program
     for appropriate services and ordered Mother to comply with all
     services and recommendations.

     On April 13, 2015, [t]he court re-referred Mother to BHS for
     consultation and evaluation, and ordered Mother to comply with
     ARC and mental health.

     On July 7, 2015, the [c]ourt referred Mother to BHS for
     monitoring. On July 21, 2015 an Initial Single Case Plan (SCP)
     was created. The objectives for Mother were to participate in
     Northeast Treatment Centers (NET) CUA services and
     recommendations; to comply with supervised visitation in the
     grandmother’s home; to comply with NET services; to establish
     mental health stability; to re-engage drug and alcohol sobriety;
     and to comply with CEU for drug/alcohol recommendations. The

                                   -4-
J-S40001-17


      objectives for Father were to participate in NET CUA services and
      recommendations provided; and to make his whereabouts
      known to the CUA worker.

      On October 6, 2015, it was reported Mother was in need of
      housing and anger-management. The [c]ourt ordered Mother to
      attend COHMAR consistently, and referred Mother to BHS for
      consultation/evaluation and monitoring.

      On January 4, 2016, it was reported that Father was
      incarcerated. The [c]ourt ordered Mother to continue working on
      SCP objectives and referred Mother to CEU for a full drug and
      alcohol screen assessment and random drug screen prior to the
      next court date.

      On March 21, 2016, it was reported Father was incarcerated at
      State Correctional Institute (SCI) Frackville. The [c]ourt re-
      referred Mother to CEU for an assessment and a screen with
      three randoms and referred Mother to BHS for consultations and
      evaluations.

      On April 25, 2016, and May 5, 2016, Mother tested positive for
      marijuana.

      The matter was listed on a regular basis before Judges of the
      Philadelphia Court of Common Pleas, Family Court Division-
      Juvenile Branch pursuant to [S]ection 6351 of the Juvenile Act,
      42 [Pa.C.S.A.] § 6351, and evaluated for the purpose of
      reviewing the permanency plan of the child.

      In subsequent hearings, the Dependency Review Orders reflect
      the Court’s review and disposition as a result of evidence
      presented, primarily with the goal of finalizing the permanency
      plan.

Trial Court Opinion (T.C.O.), 3/6/17, at 1-3.

      DHS filed petitions to terminate parental rights and for a goal change

on July 18, 2016.     At a combined hearing on August 18, 2016, DHS

presented the testimony of Andre McKnight, CUA 7 NET case manager.

Additionally, Mother testified on her own behalf.         Father, who was

incarcerated and not present, was represented by counsel.


                                     -5-
J-S40001-17



       Following the hearing, on August 18, 2016, the trial court entered a

decree involuntarily terminating the parental rights of Mother pursuant to 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and an order changing Child’s

permanency goal to adoption.3 On September 6, 2016, Mother, through

appointed counsel, filed a notice of appeal, along with a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).4

       On appeal, Mother raises the following issues for our review:

       1. Whether the trial court committed reversible error when it
          involuntarily terminated mother’s parental rights where such
          determination was not supported by clear and convincing
          evidence under the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1),
          (2), (5), and (8)[?]

       2. Whether the trial court committed reversible error when it
          involuntarily terminated mother’s parental rights without
          giving primary consideration to the effect that the termination
          would have on the developmental, physical, and emotional
          needs of the child as required by the Adoption Act, 23
          Pa.C.S.A. § 2511(b)[?]

Mother’s Brief, at 7.
____________________________________________


3
  This decree and order memorialized the decision placed by the court on the
record at the conclusion of the hearing.
4
  Our Supreme Court has instructed this Court to explain repeated delays in
the appeal process in Fast Track Cases, which are given “priority in both
circulation of and voting on proposed decisions.” In re T.S.M., 620 Pa. 602,
618, 71 A.3d 251, 261 n. 21 (2013) (citing Superior Court Internal
Operating Procedures § 65.42). We note that this Court was delayed five
months in setting a briefing schedule for this case due to the late submission
of the certified record by the Court of Common Pleas. Although the certified
record was originally due in this Court by October 6, 2016, this Court did not
receive the record until March 7, 2017, despite this Court’s repeated
attempts to facilitate prompt processing of this appeal.



                                           -6-
J-S40001-17



      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).    “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination as well as the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating


                                      -7-
J-S40001-17


     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

     In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have

long held that, in order to affirm a termination of parental rights, we need

only agree with the trial court as to any one subsection of Section 2511(a),

well as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc).      As a result, we analyze the court’s termination decree

pursuant to subsections 2511(a)(2) and (b), which provide as follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:


                                      -8-
J-S40001-17


                                    ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.
                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the



                                    -9-
J-S40001-17



contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015) (citation omitted).

     Mother asserts that DHS failed to show termination was proper under

Section 2511(a)(2) as she was compliant with her SCP objectives, kept

continued contact with Child, and took actions to bolster their relationship.

Further, Mother indicates she increased her parental skills, did not abuse

and/or neglect Child, made efforts toward reunification, and showed a

willingness to perform parental duties.      Mother argues that “[t]hroughout

the life of this case, [she] has proven she is able to provide the child with

essential parental care, control, and subsistence necessary for his physical

and mental well-being.” Mother’s Brief, at 26-27. We disagree.

     A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2).      The trial court observed

that as of the date of the termination hearing, Child had been in care for at

least twenty-two months, and yet “Mother failed [to] meet her Single Case

Plan (SCP) permanency objectives in a way that would permit reunification

to occur.”    T.C.O. at 5.   Mother’s established SCP objectives were to

complete drug and alcohol treatment, seek mental health treatment,

maintain visitation with Child, obtain adequate housing, and to comply with

ARC services related to job readiness and anger management.          Notes of

Testimony (N.T.), 8/18/16, at 14.




                                    - 10 -
J-S40001-17



       Mr. Andre McKnight, CUA case manager, acknowledged that Mother

was aware of her SCP objectives. Mr. McKnight indicated that he reviewed

the objectives with Mother “[e]very time we have a single case plan. As of

recently when she comes up to the office to do her visits, we’ll go over the

single case plan. So the last single case plan we probably went over three

times.” Id. at 34.

       However, Mr. McKnight last described Mother’s compliance with her

objectives as “minimal.”5        Id. at 37.         As to the ARC requirements, while

Mother completed job readiness and had only one more anger management

class to complete, she was in a new home that had yet to be assessed. Id.

at 14-15, 21. Notably, as reported by Mr. McKnight, this was the third time

Mother had been referred to ARC.               Id. at 36.    Further, although Mother

maintained consistent visitation, visitation remained supervised. Id. at 20-

21,   35-36.       After   commencing          as   supervised,   visits   progressed   to

unsupervised in mid-2015.           However, after Mother was in an altercation

involving a knife with a family member in December 2015, Mother was

restricted to supervised visits. Id. at 35, 43.

       Moreover, and most significantly, Mr. McKnight testified to his

continuing concerns regarding Mother’s mental health and substance abuse.

Id. at 34-35. Mother was diagnosed with manic depression, bipolar disorder,

____________________________________________


5
 Initially, Mr. McKnight had assessed Mother’s compliance as “substantial,”
before correcting his response to “moderate.” N.T. at 21-22.



                                          - 11 -
J-S40001-17



and schizophrenia, and had been hospitalized on repeated occasions for

significant periods of time for mental health-related issues. N.T., at 31-33,

40; DHS Exhibits 5 and 6. While Mother received mental health treatment at

COHMAR, not only was her treatment inconsistent, no documentation was

offered to establish Mother was actively engaged in treatment. 6 N.T. at 17,

32, 33, 50-51, 53-55. Moreover, Mother’s periods of hospitalization were a

result of her consistent refusal to take her antipsychotic medication; Mother

even refused to allow the hospital to provide her with monthly injections,

which would ensure that the medication was in her system.          See S.C.B.

and J.G.B., 990 A.2d 762, 771 (Pa.Super. 2010) (finding the mother’s

repeated psychiatric hospitalizations and unstable mental health showed she

was incapable of parenting her young children and provided support for the

termination of her parental rights under Section 2511(a)(2)).

        In addition, Mother never successfully completed drug and alcohol

treatment.     N.T. at 34.       Although Mother commenced drug and alcohol

treatment at NET, she failed to present for drug screens. Id. at 15-16, 20.7

Critically, when Mother did submit to testing, her last four drug screens from

____________________________________________


6
  Mother testified to current treatment at COMHAR.              N.T. at 50-51.
However,     critically,  the     Community     Behavioral    Health    (“CBH”)
representative, Dana Carlomagno, who was present at the hearing, stated
that Mother “lost her eligibility with CBH as of July 31, 2016.” Id. at 17.
7
    Mother claimed she was not sent for drug screens. Id. at 27, 51.




                                          - 12 -
J-S40001-17



April and May 2016, prior to were positive for marijuana.8 Id. at 16. See

also DHS Exhibit 8.

       As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.        The court cannot and will not subordinate

indefinitely a child's need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

502, 513 (Pa.Super. 2006). Hence, the record substantiates the conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental control or subsistence

necessary for his physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not remedy her

incapacity to parent within a reasonable amount of time.      As a result, we

agree with the trial court’s determination that DHS presented sufficient

grounds for the termination of Mother’s parental rights under Section

2511(a)(2).

       As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of Section

2511(a) before assessing the determination under Section 2511(b), and we,



____________________________________________


8
  Mr. McKnight confirmed Child’s half-sibling was born positive for
substances and placed in the care of Maternal Grandmother. N.T. at 37.



                                          - 13 -
J-S40001-17



therefore, need not address any further subsections of Section 2511(a). In

re B.L.W., 843 A.2d at 384.

        We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
        (1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is

no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”           In re

K.Z.S., 946 A.2d 753, 762-63 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).



                                     - 14 -
J-S40001-17



     Moreover,

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

           [I]n addition to a bond examination, the trial court
           can equally emphasize the safety needs of the child,
           and should also consider the intangibles, such as the
           love, comfort, security, and stability the child might
           have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33

A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

     Mother argues that termination does not serve the needs and welfare

of Child as Mother maintained visitation with Child and contact and

communication with CUA; she avers she conveyed her interest in and desire

for reunification. Further, while Mother asserts that DHS failed to refute the

existence of a bond between Mother and Child, she blames DHS for her

inability to strengthen her bond with Child, as DHS failed to provide

reasonable efforts toward reunification. Id. at 31-32. She alleges that:

     [t]he failure of the CUA worker and DHS to make reasonable
     efforts toward full and proper reunification interfered with
     Mother’s ability to further strengthen her emotional bond with
     the child. The child’s developmental, physical, and emotional
     needs and welfare suffered as a result of DHS’s failure to make
     reasonable efforts. Mother’s ability to deepen and strengthen
     the bond between her and the child was limited by the actions,
     or lack thereof, of DHS. Mother should not have been left
     without direction to complete her objectives and should have
     been reasonably guided on the necessary steps she needed to
     take in order for reunification to occur.

Id. at 32. Again, we disagree.


                                    - 15 -
J-S40001-17



       Upon review, the record supports the trial court’s finding that Child’s

developmental, physical and emotional needs and welfare favor termination

of Mother’s parental rights pursuant to Section 2511(b).              There was

sufficient evidence to allow the trial court to make a determination of Child’s

needs and welfare, and as to the existence of a bond between Mother and

Child that, if severed, would not have a detrimental impact on him.

       The trial court emphasized that Child was taken from Mother’s care

when he was twenty-two months old.             Nearly two years later, Mother had

failed to make progress to address her mental health and substance abuse

and move towards reunification, leaving Child without proper parental care

and control.      Mother’s case manager, Mr. McKnight testified that Child

cannot be safely returned to Mother, expressing concern as to Mother’s

mental health, substance abuse, and stability.9           N.T., at 34-35, 37-38.

Further, Mr. McKnight opined that termination of Mother’s parental rights

would not “harm [Child] beyond repair.” Id.

       Significantly, he indicated that Child does not depend on Mother for

day-to-day needs, but relies on Maternal Grandmother, with whom he has

been placed since October 2014.10 Id. at 5, 30-32. Moreover, Mr. McKnight


____________________________________________


9
 Mother had recently been incarcerated on charges of retail theft.         Id. at
37, 40. See also DHS Exhibit 9.
10
   Child’s half-sibling, who, as indicated, has since also come into care, was
also placed with Maternal Grandmother. N.T., 8/18/16, at 5.



                                          - 16 -
J-S40001-17



indicated that Child is bonded with Maternal Grandmother.           Id.   In so

concluding, he explained, “He’s very -- when you go see him in his home,

he’s very open with his grandmother. … [H]e plays with all the kids in the

house. He’s comfortable in the home.” Id. at 38-39. As such, noting that

Maternal Grandmother’s home “will provide [Child] permanency through

adoption,” Mr. McKnight opined that adoption is in Child’s best interest. Id.

at 39.

         Thus, as confirmed by the record, termination of Mother’s parental

rights serves Child’s developmental, physical and emotional needs and

welfare. While Mother may profess to love Child, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125. Rather, “a parent’s

basic constitutional right to the custody and rearing of his child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to

have proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super.

2004) (citation omitted).

         Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

         Decree and order affirmed.

                                      - 17 -
J-S40001-17



     Judge Ott joins the memorandum.

     Judge Dubow recuses.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017




                               - 18 -